Citation Nr: 1211474	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  03-31 252	)	DATE
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from July 1968 to June 1972.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision.  In April 2005, a hearing was held before a Decision Review Officer at the RO; a transcript of the hearing is associated with the claims file.  In August 2006, May 2008, December 2009, and December 2010 the case was remanded for corrective notice and (in 2009 and 2010) for a psychiatric examination. 


FINDING OF FACT

A VA examination scheduling report notes that upon being scheduled for a VA psychiatric examination in January 2011, the Veteran asked that it be cancelled as she was withdrawing her claim; a report of contact reflects that the RO called the Veteran to verify that she indeed wanted to withdraw her claim (seeking to reopen a claim of service connection for schizophrenia) and she confirmed that was so; there is no question of fact or law in the matter remaining before the Board.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal are met; the Board has no further jurisdiction in the appeal seeking to reopen a claim of service connection for schizophrenia.  38 U.S.C.A. §§ 7104(a), 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to this claim.  However, given the Veteran's expression of intent to withdraw her appeal, further discussion of the impact of the VCAA is unnecessary.

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

Pursuant to a Board remand the Veteran was scheduled for a VA mental disorders examination.  An examination notice form shows that the examination was cancelled on January 19, 2011 because the "Veteran withdrew claim."  The RO contacted then contacted the Veteran on January 28, 2011 to confirm  that she indeed had decided to withdraw her claim seeking to reopen a claim for service connection for schizophrenia.  She indicated that was her intent.  (See written report of contact, VA Form 21-0820, dated January 28, 2011.)  

Inasmuch as the Veteran has withdrawn her appeal in the matter, there is no allegation of error of fact or law with respect to the Veteran's claim seeking to reopen a claim of service connection for schizophrenia.  Hence, the Board does not have jurisdiction to consider an appeal in the matter; the appeal must be dismissed.


ORDER

The appeal to reopen a claim of service connection for schizophrenia is dismissed.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


